Title: [Diary entry: 29 March 1786]
From: Washington, George
To: 

Wednesday 29th. Thermometer at 48 in the Morning—60 at Noon and 62 at Night. Lowering in the forenoon, and sometimes dropping Rain—clear afterwards—Wind Southerly all day and at times fresh.  Finished crossing the ground at Muddy hole plantation, intended for experiments. Began to plow a piece of grd. in the Neck for Burnet, Saintfoin and Rib grass, in front of the overseers house. Rid to all my Plantations and to the fish house at the ferry where my Carpenters were at work. In the afternoon a Mr. Brindley, manager of the Susquehanna canal and Mr. Hanes manager of the James River Navigation came in and stayed all night.